506 P.2d 1260 (1973)
Louis Elmo SPARKS, Appellant,
v.
The STATE of Nevada, Respondent.
No. 6903.
Supreme Court of Nevada.
March 7, 1973.
Morgan D. Harris, Public Defender, and Stewart L. Bell, Deputy Public Defender, Las Vegas, for appellant.
Robert List, Atty. Gen., Carson City, Roy A. Woofter, Dist. Atty., and Charles L. Garner, Deputy Dist. Atty., Las Vegas, for respondent.

OPINION
PER CURIAM:
Louis Elmo Sparks was tried to a jury and convicted of the unlawful sale of marijuana (NRS 453.030), and he was sentenced to serve 10 years in the Nevada State Prison (NRS 453.210). Sparks seeks a reversal of his judgment and sentence, asserting numerous assignments of error. He contends that there is insufficient evidence in the record to support the jury's verdict of guilty. A review of the evidence presented to the jury reveals quite the contrary. We find ample evidence in the record to support the verdict, and it may not be disturbed on appeal. Harris v. State, 88 Nev. 385, 498 P.2d 373 (1972).
Additionally, Sparks claims that the marijuana that was the subject of the sale was unlawfully received in evidence because its chain of custody was not properly established. We have reviewed that chain as evidenced in the record, and we find it adequate. There is no evidence to suggest any possibility of substitution of or tampering with the marijuana. It was properly received in evidence. Sorce v. State, 88 Nev. 350, 497 P.2d 902 (1972).
*1261 The remaining assignments of error are raised for the first time on appeal. We therefore decline to consider them. Sherman v. State, 89 Nev. ___, 506 P.2d 417 (1973).
Affirmed.